In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00083-CV
                              __________________

     SOUTHEAST TEXAS VETERINARY CLINICS, PLLC, Appellant

                                        V.

                       ROBERT B. WILCOX, Appellee

__________________________________________________________________

               On Appeal from the 172nd District Court
                       Jefferson County, Texas
                      Trial Cause No. E-205,503
__________________________________________________________________

                         MEMORANDUM OPINION

      This is an appeal from a modification of a temporary injunction (“TI”) granted

in favor of Appellant Southeast Texas Veterinary Clinics, PLLC (“Appellant” or

“STVC”) and against Dr. Robert B. Wilcox (“Appellee” or “Wilcox”), relating to

alleged non-competition and non-solicitation agreements. The trial court granted a

TI on May 1, 2020, which limited Wilcox from competing against STVC or

soliciting or working with STVC’s clients or referral sources. The trial court then

modified the TI on May 12, 2020. Wilcox filed a motion to modify, and the trial

                                         1
court modified the TI again on April 7, 2021, and STVC filed a notice of an

interlocutory appeal. After filing the notice of appeal, in the trial court STVC filed

Plaintiff’s Motion to Reconsider Order Granting Defendant Robert B. Wilcox,

DVM’s Motion to Modify Temporary Injunction, and Wilcox filed a response. After

a hearing, the trial court again modified the TI on July 16, 2021. For the reasons

explained herein, we affirm.

                                     Background

Initial TRO

      On March 15, 2020, and after filing its Original Petition, 1 STVC obtained a

temporary restraining order (“TRO”) against two defendant veterinarians—Appellee

Dr. Robert Wilcox and Dr. Donna Hall—and against Dayton Veterinary Clinic (“the

Dayton clinic”). The TRO ordered that Dr. Wilcox not participate in any business or

practice within a twenty-mile radius of STVC and that Wilcox not contact or solicit

clients, referrals, or business from STVC. The TRO also ordered that the “Dayton

Defendants” (Dr. Hall and the Dayton Clinic) are prohibited from retaining Wilcox

as a veterinary surgeon, that they not employ or recruit anyone employed by STVC,

and that they not disparage STVC. The TRO was to be in effect for fourteen days,

and it required STVC to post a $500 bond.




      1
          The appellate record does not include a copy of STVC’s Original Petition.
                                           2
STVC’s First Amended Petition

      In its amended petition, STVC asserted that it operates a veterinary practice

in Jefferson County that is “one of a few veterinary practices in the region to provide

advanced surgical services for animals.” STVC alleged it acquired referrals,

goodwill, and other assets from Wilcox Veterinary Clinic, and as part of the

transaction, Wilcox agreed to work for STVC under an employment agreement that

included a non-competition agreement, a non-solicitation agreement, and a

confidentiality agreement (“the Restrictive Covenants”). The employment

agreement had a two-year term that could be extended by written agreement, Wilcox

was to receive a monthly salary, and Wilcox agreed not to compete with STVC

within a twenty-mile radius of the clinic and not to solicit directly or indirectly

“actual or prospective clients, referrals, or business of STVC on his own behalf or

for any other person for ‘the purpose of providing similar services or products’” as

provided by STVC. STVC alleged that it was induced to purchase Wilcox’s clinic

by the non-competition and non-solicitation agreements and that Wilcox had agreed

the Restrictive Covenants were reasonable in duration and scope.

      According to STVC, Wilcox’s employment with STVC ended on January 1,

2020, and the parties were unable to agree on a new employment agreement. STVC

alleged that Wilcox misrepresented to other veterinarians that STVC had terminated

his employment, and that he began competing with STVC directly and soliciting its

                                          3
customers, including attempting to work with or solicit referrals from a clinic within

twenty miles of STVC. STVC alleged that it sent Wilcox cease and desist letters, but

Wilcox continued to practice at a clinic within twenty miles of STVC. STVC learned

that Wilcox was to begin working at the Dayton clinic at times, which was a referral

STVC acquired in purchasing Wilcox’s practice. STVC informed the Dayton clinic

of the Restrictive Covenants and demanded that all activities that violated the

Restrictive Covenants cease, but the Dayton clinic did not comply, and it continued

to use Wilcox to perform surgeries.

      STVC alleged that Wilcox had violated the Restrictive Covenants, defamed

STVC and that the Dayton clinic and Dr. Hall had tortiously interfered with the

Restrictive Covenants. STVC also alleged claims against Wilcox for breach of

contract and fraud. STVC brought a claim against the Dayton Defendants for tortious

interference. STVC’s petition included an application for a temporary restraining

order and temporary and permanent injunctions, requesting that Wilcox not engage

in any business or practice within twenty miles of STVC in competition with STVC,

that he not solicit clients or business from STVC, that the Dayton Defendants not

employ Wilcox, and that Wilcox not disparage STVC. STVC requested the

injunctive relief be in place until January 1, 2023.




                                           4
May 2020 TI and Modified TI

      On May 1, 2020, the trial court signed a temporary injunction against the

defendants to remain in effect until trial on the merits. On May 12, 2020, the trial

court signed a Modified Temporary Injunction that clarified the parameters under

which Wilcox could provide emergency veterinary services to others. Relevant to

this appeal, the modified TI required that Dr. Wilcox not contact or solicit

      . . . any of the clients, referrals, referral sources, and business of STVC,
      corresponded with in Exhibit A, which is the e-mail sent out by Dr.
      Wilcox on or about March 4, 2020, at 10:57 a.m., for the purpose of
      providing similar services or products as provided by Southeast Texas,
      which includes, but is not limited to, advertising or promoting that Dr.
      Wilcox is conducting orthopedic or other advanced surgeries.

Wilcox’s March 2021 Motion to Modify TI

      On March 18, 2021, Wilcox filed a Motion to Modify Temporary Injunction

arguing that the TI “imposes an unreasonable restraint on trade and is void as a

matter of law.” Wilcox argued that the TI was overbroad and ambiguous such that

he could not determine “what persons and/or clinics he is restricted from working

with or for or [] what specific activities he is restricted from performing.” Wilcox

stated that he had been unable to work anywhere for nine months without risking a

violation of the TI and because the initial trial date was cancelled due to COVID

restrictions and no new trial date was set, “there is no end in sight.”

      Wilcox argued that a TI is void if it does not include a trial setting and vacating

a trial date indefinitely has the effect of removing the trial setting from the TI order
                                           5
and rendering the TI void. 2 Wilcox argued that the TI was more restrictive than the

Employment Agreement, which permitted Wilcox to engage in “periodic veterinary

relief services[,]” and the TI did not preserve the status quo. Wilcox also argued that

STVC’s alleged damages are not irreparable, the TI imposes an unreasonable and

illegal restraint on trade, the TI is overbroad and vague regarding the types of

veterinary services Wilcox is restricted from performing, and the TI’s restriction on

solicitation is unenforceable for lack of geographical limitations. Wilcox requested

that the trial court rule on his pending motion for partial summary judgment

addressing the enforceability of the non-competition restriction, declare the TI void,

or modify the TI “to satisfy the requirements of the law[.]”

      Attached to Wilson’s motion to modify was a transcript of the deposition of

Dr. Brady Hall, the principal veterinarian for STVC. In his deposition, Dr. Hall

described his competition as “[e]very single veterinary clinic in Texas[]” and “every

vet clinic in the nation[,]” and he stated that a referral source was not a potential

client if they were “more than a day’s drive” from STVC. Also attached was a

transcript of Dr. Wilcox’s deposition, in which he stated that he understood that the

non-solicitation restriction in the Employment Agreement was supposed to be

limited to a twenty-mile radius from the STVC clinic.



     Citing Danbill Partners, L.P. v. Sandoval, 621 S.W.3d 738, 752-53 (Tex.
      2

App.—El Paso 2020, no pet.).
                                      6
STVC’s Response to Wilcox’s Motion to Modify TI

      In its response, STVC argued that Wilcox’s motion to modify was an attempt

to have a “backdoor” appeal of the TI and STVC restated the arguments it had

already made in its pending motion for partial summary judgment. STVC also

argued that Wilcox’s motion to modify the TI was in essence asking the trial court

to disregard the restrictive covenants in the employment agreement to allow Wilcox

to compete with STVC within twenty miles of STVC and for referral sources for

which STVC paid Wilcox. According to STVC, Wilcox cannot show that the

twenty-mile radius restriction imposed by the TI was not reasonable to maintain the

status quo. STVC further argued that a movant seeking a TI to enforce a restrictive

covenant is not required to prove irreparable injury but is only required to prove that

the defendant intends to do an act that would breach the covenant. 3

Hearing on Motion to Modify TI

      The trial court held a hearing on the motion to modify in April 2021. Wilcox

pointed out to the trial court that when the TI was initially ordered, a trial date was

set for two months later, but “COVID-19 happened[,]” and there was no longer a

trial date in the case. Wilcox argued that the TI went beyond the contractual

Restrictive Covenants, that some aspects of the underlying Restrictive Covenants



      3
       Citing Munson v. Milton, 948 S.W.2d 813, 815 (Tex. App.—San Antonio
1997, pet. denied).
                                      7
were invalid as a matter of law, and that the TI was faulty because it referenced an

external document that had “nothing to do with the underlying employment

agreement[]”—a March 4, 2020 email by Dr. Wilcox sent to a Listserv for

individuals associated with veterinary clinics—instead of stating what the

restrictions were going to be in the temporary injunction. According to Wilcox, the

entities listed in the email “go above and beyond what the employment agreement

says.” According to Wilcox, the non-solicitation clause of the modified TI did not

include a geographic limitation and he “literally has no idea who he can and cannot

solicit or talk to about his services because he [did not] have a list[]” of STVC’s

clients or referral sources. Wilcox argued that he had never seen STVC’s “list of

referrals” from which he was barred from soliciting, he had no idea whom he could

solicit or talk to about his services, and he complained that STVC did not want to

show the list to Wilcox yet wanted him to comply with it. He also argued that the

non-solicitation restriction needed both a geographic limitation and a connection to

him. According to Wilcox, a year after the modified TI issued, there was no evidence

of immediate irreparable harm. Wilcox also argued that he was scared to work

anywhere, and he informed the court he was working for a clinic in Arkansas that he

had vetted as never having had contact with STVC.

      STVC explained that the geographic scope in the modified TI included

referral sources and that the March 2020 email included veterinarians in the

                                         8
Southeast Texas region, but it included some, but not all, of the referral sources

STVC bought from Wilcox. STVC stated that Wilcox was not barred from working

for clinics in Houston. According to STVC, Dr. Wilcox need not have had previous

dealings with an entity for the TI to lawfully bar him from doing business with that

entity by the non-solicitation restriction.4 STVC also argued that COVID had

prevented it from taking advantage of the goodwill acquired from Wilcox and

building its own reputation. STVC stated it would be willing to enter into a Rule 11

agreement with Wilcox for him to view, but not possess, the list of referral sources

from which he was barred from soliciting.

      The court stated on the record that a geographic limitation was of concern and

was the clearest aspect of the underlying agreement, and that the modified TI should

not be “this nebulous order not to do work for people who might be connected with

[STVC].” The court also noted that COVID had prevented the case from going to

trial and suggested that it could consider that

      . . . things have changed. The arguments of irreparable harm and the
      arguments regarding restriction are not as strong because the plaintiffs
      ha[ve] had a year to mitigate or potentially mitigate those irreparable or
      arguably irreparable damages[.]




      4
       Citing generally Richard Gehrke & Pac. Cos. v. Merritt Hawkins & Assocs.,
LLC, No. 05-19-00026-CV, 2020 Tex. App. LEXIS 504 (Tex. App.—Dallas Jan.
17, 2020, pet. denied) (mem. op.).
                                       9
The court stated that the original intent was not for Wilcox to have to drive out of

state to work and that the injunction should be “strictly limited to the 20-mile

geographic region and the people within it.” The court also stated

      . . . after a year and the problems we have had with COVID -- I don’t
      feel comfortable with this global injunction that’s open to debate. I want
      to be more clear.
              So I’m just going to narrow it down to a geographic area.

Order Granting Wilcox’s Motion to Modify the TI

      On April 7, 2021, the trial court signed an order granting Wilcox’s motion to

modify the TI, provided it would remain in effect until the trial on the merits, and a

trial date was set for August 30, 2021 (“the April Order”). The order enjoined Wilcox

(1) from engaging in any business in competition with STVC within a twenty-mile

radius of STVC including working for a competitive practice, a facility that provides

services similar to what Wilcox had provided for STVC, and a practice that provides

services similar to STVC; and (2) from soliciting, diverting, or diverting away

clients, referrals, or business of STVC within a twenty-mile radius of STVC. STVC

requested findings of fact and conclusions of law, none were issued, and STVC did

not file a notice of past due findings. STVC filed a notice of interlocutory appeal

from the April Order.

STVC’s Motion to Reconsider

      In June 2021, STVC filed a motion to reconsider the April Order granting

Wilcox’s motion to modify the TI. STVC argued that the April Order was void
                                         10
because it did not state a reason for its issuance or “why the identified probable

injury is an irreparable one for which [Wilcox] has no legal remedy.” STVC also

argued that the April Order was void because it did not fix an amount for bond or

state that the bond already posted was sufficient. In addition, STVC argued that

Wilcox had not shown or presented evidence that changed circumstances required a

modification of the TI.

      Wilcox responded and argued that the trial court did not abuse its discretion

in modifying the TI considering the changed circumstances, including “the

unanticipated passage of time between entering the original TI and the upcoming

trial and the unintended consequences as a result of the original TI[.]” Wilcox also

argued that STVC had not demonstrated a probable right to relief and that STVC

had not presented new evidence of changed circumstances or fundamental error

warranting reconsideration.

      In July 2021, the trial court signed another modification which was styled as

“Order Modifying April 7, 2021 Amendment to Temporary Injunction” (“the July

Order”). The July Order stated that the court had concluded that circumstances had

changed since the original TI was ordered in May 2020, and the court considered:

      (1) the impact of the COVID-19 pandemic on the July 6, 2020 trial date
      originally set by this Court, which was less than two months from the
      date the May 2020 TI was entered, as well as the fact the parties were
      unable to obtain a new trial date until August 30, 2021; (2) the Court’s
      original analysis regarding the prerequisites for injunctive relief and
      evidence presented by the Parties regarding those elements, relative to
                                        11
      the effect the passage of time has had on STVC’s grounds for obtaining
      the May 2020 TI—specifically the alleged loss of good will, damage to
      reputation, and confusion, all of which are naturally mitigated through
      the passage of time between Dr. Wilcox’s departure from his
      employment with STVC; and (3) the Court’s recognition that its
      original intent regarding the scope of a non-solicitation restriction was
      not realized through the manner in which the May 2020 TI was drafted,
      as a result of ambiguity and vagueness caused by “Exhibit A” to the
      May 2020 TI.

Like the April Order, the July Order also enjoined Wilcox. In the July Order, Wilcox

was enjoined (1) from engaging in any business in competition with STVC within a

twenty-mile radius of STVC including working for a competitive practice, a facility

that provides services similar to what Wilcox had provided for STVC, and a practice

that provides services similar to STVC; and (2) from soliciting, diverting, or

diverting away clients, referrals, or business of STVC within a twenty-mile radius

of STVC. The July Order also stated that it did not prevent Wilcox from providing

bona fide emergency veterinary services outside the restricted area or to patients

owned by him or his family. The July Order set a trial date of August 30, 2021, and

it stated “STVC has already posted a bond in the amount of $500, and the Court

finds that no additional bond is required.” The appellate record does not reflect that

either party requested findings of fact and conclusions of law pertaining to the July

Order.




                                         12
                                        Issues

      STVC raises three issues on appeal pertaining to the April Order. First, STVC

argues on appeal that the trial court had no authority to modify the TI where there

was no evidence of a change in circumstance or fundamental error. Second, STVC

argues that Wilcox produced no evidence to support the trial court’s imposition of a

new twenty-mile radius restriction on Wilcox’s ability to solicit and work for

STVC’s referral sources. Third, STVC argues that the April Order is void because it

did not fix an amount for bond or state that the bond already posted was sufficient.

                            Applicable Law and Analysis

      We first address our jurisdiction over this matter. Generally, appeals may be

taken only from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). However, interlocutory orders may be appealed if authorized by statute.

Qwest Commc’ns Corp. v. AT&T Corp., 24 S.W.3d 334, 336 (Tex. 2000); Ahmed v.

Shimi Ventures, L.P., 99 S.W.3d 682, 688 (Tex. App.—Houston [1st Dist.] 2003, no

pet.). Section 51.014 of the Civil Practice and Remedies Code authorizes certain

interlocutory appeals and provides, in part, that a party may appeal from an

interlocutory order of a district court that grants or refuses a temporary injunction or

grants or overrules a motion to dissolve a temporary injunction. See Tex. Civ. Prac.

& Rem. Code Ann. § 51.014(a)(4). Because an order that modifies a temporary

injunction is the equivalent of an order that dissolves a temporary injunction and

                                          13
grants a new one, section 51.014 grants an appellate court “jurisdiction to review an

order modifying a temporary injunction by interlocutory appeal.” Ahmed, 99 S.W.3d

at 689 (citations omitted); see also generally DSTJ, L.L.P. v. M & M Res., Inc., No.

09-07-559-CV, 2008 Tex. App. LEXIS 1793 (Tex. App.—Beaumont Mar. 13, 2008,

pet. denied.) (mem. op.) (in an accelerated interlocutory appeal of an order

modifying a temporary injunction, finding no abuse of discretion and affirming the

trial court’s order, without jurisdictional analysis).

      Trial courts retain jurisdiction while accelerated appeals are pending, and

under Texas Rule of Appellate Procedure 29.5, “[w]hile an appeal from an

interlocutory order is pending, the trial court retains jurisdiction of the case and

unless prohibited by statute may make further orders, including one dissolving the

order complained of on appeal.” Tex. R. App. P. 29.5. In addition, Rule 29.6 states:

      [w]hile an appeal from an interlocutory order is pending, on a party’s
      motion or on the appellate court’s own initiative, the appellate court
      may review the following:
      (1) a further appealable interlocutory order concerning the same subject
      matter; and
      (2) any interlocutory order that interferes with or impairs the
      effectiveness of the relief sought or that may be granted on appeal.

See Tex. R. App. P. 29.6(a); Bitgood v. Harkness, No. 09-21-00076-CV, 2022 Tex.

App. LEXIS 2562, at *11 (Tex. App.—Beaumont Apr. 21, 2022, no pet.) (mem.

op.). In this case, the trial court signed the July Order after STVC filed its notice of




                                           14
interlocutory appeal of the April Order and after STVC had filed its appellate brief.

Under Texas Rule of Appellate Procedure 27.3,

      [a]fter an order or judgment in a civil case has been appealed, if the trial
      court modifies the order or judgment, or if the trial court vacates the
      order or judgment and replaces it with another appealable order or
      judgment, the appellate court must treat the appeal as from the
      subsequent order or judgment and may treat actions relating to the
      appeal of the first order or judgment as relating to the appeal of the
      subsequent order or judgment. . . .

Tex. R. App. P. 27.3. Therefore, we treat this appeal as an appeal of the July Order,

and we consider the briefing as relating to the July Order. See id.; Flamingo Permian

Oil & Gas, L.L.C. v. Star Expl., L.L.C., 569 S.W.3d 329, 332 (Tex. App.—El Paso

2019, no pet.) (citing Tex. Health & Human Servs. Comm’n v. Advocates for Patient

Access, Inc., 399 S.W.3d 615, 625 (Tex. App.—Austin 2013, no pet.)).5 STVC

concedes this point in its Reply brief.

      Where the complained-of defects of an initial order are remedied in the

issuance of a subsequent order, the initial complaints become moot. See Beggs v.

Clark, Love, & Hutson, PLLC, Nos. 13-19-00466-CV & 13-19-00454-CV, 2020

Tex. App. LEXIS 9952, at *17 (Tex. App.—Corpus Christi-Edinburg Dec. 17, 2020,

pet. denied) (mem. op.). In this case, the July Order itemized three things that the


      5
        In its appellate brief, STVC concedes that the April Order “implicitly
supersedes” the earlier TI, citing Ventling v. Johnson, 466 S.W.3d 143, 152 n.12
(Tex. 2015) (“When the trial court signs an amended order, the original order
becomes ‘a nullity.’”) and Ahmed v. Shimi Ventures, L.P., 99 S.W.3d 682, 687-88
(Tex. App.—Houston [1st Dist.] 2003, no pet.).
                                         15
trial court stated showed a change in circumstances since issuance of the original TI,

and in the July Order the trial court stated in part “STVC has already posted a bond

in the amount of $500, and the Court finds that no additional bond is required.” We

conclude that STVC’s first and third issues on appeal are moot because the July

Order specifically states there had been a change in circumstances that supported the

need for the modification, and the July Order also states that the amount of bond

already posted was sufficient. See id. We dismiss these issues as moot.

      Next, we examine Appellant’s second issue: whether the trial court abused its

discretion in setting a twenty-mile, non-solicitation restriction. In a temporary

injunction hearing, the trial court examines, in part, whether the party seeking

temporary injunctive relief is entitled to “preserve the status quo of the litigation’s

subject matter pending a trial on the merits.” Butnaru v. Ford Motor Co., 84 S.W.3d

198, 204 (Tex. 2002). To obtain temporary injunctive relief, “the applicant must

plead and prove three specific elements: (1) a cause of action against the defendant;

(2) a probable right to the relief sought; and (3) a probable, imminent, and

irreparable injury in the interim.” Id. An order granting an injunction “shall set forth

the reasons for its issuance; shall be specific in terms; shall describe in reasonable

detail and not by reference to the complaint or other document, the act or acts sought

to be restrained[.]” Tex. R. Civ. P. 683.




                                            16
      In this case, the parties do not dispute whether entry of the original TI was

proper; instead, the Appellants challenge whether the trial court abused its discretion

by modifying the original TI. In reviewing the trial court’s ruling on a request for

injunctive relief, the merits of the underlying case are not presented for appellate

review, and our review is “strictly limited to determination of whether there has been

a clear abuse of discretion by the trial court in granting or denying the interlocutory

order.” See Davis v. Huey, 571 S.W.2d 859, 861-62 (Tex. 1978). Similarly, we also

review a trial court’s decision to modify a temporary injunction under an abuse of

discretion standard. Butnaru, 84 S.W.3d at 211; Beggs, 2020 Tex. App. LEXIS 9952,

at **15-16 (reviewing a modified TI); DSTJ, L.L.P., 2008 Tex. App. LEXIS 1793,

at *2 (reviewing a modified TI). In reviewing the evidence from a temporary

injunction hearing, and when a trial court has not been requested to enter findings of

fact or conclusions of law, we view the evidence in the light most favorable to the

trial court’s order and indulge every reasonable inference in its favor. See Crosstex

NGL Pipeline, L.P. v. Reins Rd. Farms-1, Ltd., 404 S.W.3d 754, 757 (Tex. App.—

Beaumont 2013, no pet.) (citing Thomas v. Beaumont Heritage Soc’y, 296 S.W.3d

350, 352 (Tex. App.—Beaumont 2009, no pet.)). The reviewing court must not

substitute its judgment for the trial court’s judgment unless the trial court’s action

was so arbitrary that it exceeded the bounds of reasonable discretion or was outside

the zone of reasonable disagreement. City of Keller v. Wilson, 168 S.W.3d 802, 822

                                          17
(Tex. 2005); Butnaru, 84 S.W.3d at 204 (citing Johnson v. Fourth Ct. of Appeals,

700 S.W.2d 916, 918 (Tex. 1985); Davis, 571 S.W.2d at 861-62).

      A trial court abuses its discretion when it acts arbitrarily and unreasonably,

without reference to guiding rules or principles, or misapplies the law to the

established facts of the case. See Pressley v. Casar, 567 S.W.3d 327, 333 (Tex.

2019); Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex.

1985). It is not an abuse of discretion “if some evidence reasonably supports the trial

court’s decision.” Butnaru, 84 S.W.3d at 211.

      A trial court has discretion to modify or dissolve a temporary injunction “to

show changed circumstances, changes in the law, or fundamental error that requires

modification or dissolution of the injunction.” See In re Estate of Cobb, No. 09-13-

00348-CV, 2013 Tex. App. LEXIS 15306, at *4 (Tex. App.—Beaumont Dec. 19,

2013, no pet.) (mem. op.); see also Bennett v. Pol, No. 09-15-00232-CV, 2016 Tex.

App. LEXIS 5343, at **8-9 (Tex. App.—Beaumont May 19, 2016, no pet.) (mem.

op.); Universal Health Servs., Inc., 24 S.W.3d at 580. “Changed circumstances may

include an agreement of the parties, newly revealed facts, or a change in the law that

makes the temporary injunction unnecessary or improper.” Sewell v. Hardriders,

Inc., No. 14-12-00541-CV, 2013 Tex. App. LEXIS 7864, at *5 (Tex. App.—

Houston [14th Dist.] June 27, 2013, no pet.) (mem. op.); see also Cobb, 2013 Tex.

App. LEXIS 15306, at *4. The sole question before the trial court is whether the

                                          18
evolving conditions had altered the status quo after the temporary injunction was

granted or had made the temporary injunction unnecessary or improper. See Cobb,

2013 Tex. App. LEXIS 15306, at **4-5.

      The trial court’s July Order stated it considered “that circumstances relating

to this matter have changed since the time the Court entered the May 2020 TI such

that a modification of the May 2020 TI was warranted.” The court further stated that

the changed circumstances included, “but were not necessarily limited to[,]” the

impact of COVID-19 and inability to set a new trial date until August 2021, the

effect of the passage of time on mitigating alleged loss or harm to STVC, and the

trial court’s original intent concerning the scope of the non-solicitation restriction

“was not realized” and resulted in ambiguity and vagueness. It is a matter of public

record that the Supreme Court of Texas issued Emergency Orders applicable to

judicial proceedings “in response to the imminent threat of the COVID-19

pandemic.” See generally Thirty-Eighth Emergency Order Regarding The Covid-19

State of Disaster, 629 S.W.3d 900 (Tex. 2021) (the emergency order in effect at the

time of the July Order). At the hearing pertaining to the modification of the TI,

Wilcox noted the ambiguities in the earlier TI regarding the referrals and list of

clients that only STVC had access to and argued that Wilcox was scared to work

anywhere, and he was working for a clinic in Arkansas that he had vetted as never

having had contact with STVC. STVC argued that the March 2020 email referred to

                                         19
in the April TI included some, but not all, of the referral sources STVC bought from

Wilcox. Dr. Hanson’s deposition transcript was attached to Wilcox’s motion to

modify, and in his deposition, Dr. Hanson indicated he believed his competition was

“[e]very single veterinary clinic in Texas[]” and “every vet clinic in the nation[,]”

and he stated a referral source was not a potential client if they were “more than a

day’s drive” from STVC. The trial court stated on the record that it was never the

court’s intention for Dr. Wilcox to drive out of state to work, that “things have

changed[,]” and STVC had had a year to mitigate alleged harm.

      Considering the entire appellate record and viewing the evidence that was

before the trial court in the light most favorable to the challenged order, we cannot

say the trial court abused its discretion in modifying the TI as outlined in the July

Order. The trial court had “some evidence” from which the trial court could have

reasonably concluded that changed circumstances warranted the modification. See

Butnaru, 84 S.W.3d at 211; Argyle Indep. Sch. Dist., 234 S.W.3d at 237. We also

cannot say it was an abuse of discretion for the trial court to modify the TI to clarify

it is limited to a twenty-mile radius. See Marsh USA Inc. v. Cook, 354 S.W.3d 764,

777 (Tex. 2011) (citing Tex. Bus. & Com. Code Ann. § 15.50(a)) (a noncompete

agreement must be reasonable in time, geographic area, and scope of activity); see

also Cobb, 2013 Tex. App. LEXIS 15306, at *4. We overrule the second issue.




                                          20
      We dismiss as moot STVC’s first and third issues on appeal, and we overrule

the second issue and affirm the trial court’s order.

      AFFIRMED.

                                                       _________________________
                                                           LEANNE JOHNSON
                                                                 Justice

Submitted on June 23, 2022
Opinion Delivered August 11, 2022

Before Kreger, Horton and Johnson, JJ.




                                          21